Title: To George Washington from Henry Knox, 10 June 1783
From: Knox, Henry
To: Washington, George


                  
                     West Point 10 June 1783
                  
                  Agreeable to a General Order of the 8 June 1783 for the Inspection of the Officers of the Invalid Corps the board beg leave to make the following Report.
                  
                     Captain John McGowen Aged 44 years of the 4 pensilvania Regiment, entered the service in October 1775. and transfered to the Invalids in Spring 1781. in consequence of a variety of complaints which disqualified him for active Service.
                  The Board are of Opinion that Captain McGowen be recommended to receive half pay in lieu of commutation if he prefers it.
                  
                     Captain John Reiley—aged 31 of the 3d Pens. Regiment entered the Service October 1776 and was transferred August 11. 1780 in consequence of a Wound through the Chest, dangerous in the first Instance which must subject him to hazard his life on any future extra exertion—Wounded 15 April 1777 at Bonam Town.  Recd—Full Pay for life.
                  Captain Moses McFarland aged 47. entered Service in Colonel Nixons Regiment from Massachusets in April 1775 transferred March 1779 in consequence of a Wound received at Bunker Hill the 17 June 1775—through the Right Shoulder which in a great degree has deprived him of the use of his Arm.  Recomd—Full Pay for life.
                  Captain Lt Wm McL. Hatten aged 38 of the 6 Pensa. Regiment entered the service 1 October 1776—transferd in July 1779 in consequence of a wound through the right shoulder April 15. 1777. at Bonam Town which has destroyed the use of the Arm.  Recomd—Full Pay for life.
                  Lt Osgood Carleton Aged 41. of the 15 Mas. Regiment enterd the Service April 1775 transferd Decr 1778 in consequence of a general debility brought on by a long fit of sickness He is unable to endure fatigue and was in perfect health previous to his Sickness.  Recom.—Similar to Cap. McGowen.
                  Lt Jonathan Pugh Aged 42 entered service Jan. 1 1776 in the 5th Pensa. Regiment transferred 1 October 1778 in consequence of a Wound received 11 Septr 1777. at Brandywine in the left Arm which fractured the bone is yet unhealed and occasions it to decay.  Recomd—Full Pay for life.
                  Lt Robert Barnet Aged 31—2d New Hampshire Regt enterd Service April 1775. transferred June 1780 after a severe fever which destroyed the upper Jaw and deprived him of the power of speech—the fever was contracted in the Retreat from Canada and has other wise essentially injured his Constitution.  Recom.—Similar to Captain McGowen.
                  Lt Talmadge Hall Aged 29—7 Connecticut Regiment entered Service May 1775 transferred October 1780 in consequence of a Wound in the left groin and another in the wrist in the attack of Stony point 16 July 1779 The ball is lodged in the thigh and causes him to move with pain.  Recom—Full pay for life.
                  Captain Thomas Arnold Aged 45—2 Rhode Island Regiment enterd Service August 76 transferred in November 1779 in consequence of losing his Right leg at Monmouth 28 June 1778.  R.—Full Pay for life.
                  Lt Wm Maynard Aged 35. Colonel Jno. Nixons Regt entered Service 1775. transferred June 1779 in consequence of a wound Reced on Bunker Hill the ball enterd his body and is lodged—the Wound not healed—bones are discharging and his thigh wasting.  Full Pay for life.
                  Lt Samuel Gibbs aged 25—late Wyllys—Reg. of Connt entered Service 1775—transferred October 1780 in consequence of a wound in his Right Arm which has Rendered it useless Received at Norwalk 79. this information from Colo. Nichola and the Officers of the Regiment.  Full Pay for life.
                  There are several gentlemen of the Corps in Philadelphia disabled in the service who may be examined by some other board.
                  Captain David Dorrance Aged 31. of the 3 Conn. Regiment tho not of the Invalid Corps yet as his case comes within the spirit of the general Order it is submitted to the Commander in Chief: He entered the Service in the Year 1775 and Received a wound in the Right groin at the Action in Morrisania Jany 23. 1781—which has very much disabled him in his walking and will be a great injury in his future life.  R.—For full Pay during life.
                  Captain Hill of the Invalids was not present at the examination: but from information he is in similar circumstances with Captain McGowen.
                  
                     H. Knox M. General President.
                  
                  
                     (Copy)
                  
               